DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined herein per Applicant’s 12/8/2020 filing.  Claims 1, 11, 12 and 20 are amended.  No claims are added or canceled.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. 
Applicant’s claimed invention is clearly distinguishable over simplistic activity between a human and a computer, such as the noted example of anonymous loan shopping on a mobile phone.  Remarks p. 13.
It is note that the examples are just that examples, they are not limiting in nature.  Because Applicant does not find that the instant claims and those of the example to be analogous it does not follow that the claims are patent eligible.  Where the instant specification states that the problem the invention is intended to solve is “the challenges faces by businesses, however is in reaching a customer through one communication channel after an engagement through another communication channel.”  Specification [2].  It is clear that the claims are to organizing human activity surrounding the engagement of the user – “correlations between user identifiers and telephone 
For the reasons given above the rejection of the previous Office action is maintained as updated below.
Applicant’s claims recites a method by which a computing system can determine statistical correlations between a telephone number associated with received call data and a user identifier associated with received event data.  Those correlations are inherently uncertainly uncertain by nature of their calculation, and add a layer of complexity and inference that is not found in the Mortgage Grader case. Remarks p. 14.
As stated above, the brief example given in the MPEP 2106.04(a)(2)(II) is simply that an example.  The example was not relied on in the rejection.  It is further noted that if the Office interprets the claimed invent as Applicant explains above it would still be directed to an abstract idea, just a different category.  Where Applicant implies the crux of the claims is the statistical correlation, which is a mathematical relationship.  Where a mathematical concepts is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  It is noted that a claims does not have to October 2019: Subject Matter Eligibility at p. 3-4.
For the reasons given above the rejection of the previous Office action is maintained as updated below. 
Claims 1 and 12 include meaningful limitations that describe a practical application to estimate correlations between telephone numbers and online user identifiers.  Remarks p. 15.
Respectfully, the Office disagrees with Applicant’s position.  A practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it.  Generating and then storing an estimation of the systems confidence in the correlations between telephone numbers and online user identifiers is not a practical application, but the result of the claimed inventions determining steps.  Generating and storing the answer to a requested math problem without more is not an application.
For the reasons given above the rejection of the previous Office action is maintained as updated below. 
The claimed implementation does not attempt to broadly cover any technique for correlating telephone numbers and online user identifiers, but instead a specific technical approach for doing so. Remarks p. 15.
The Office disagrees with Applicant’s position and maintains that the claims are to an abstract idea without a practical application or significantly more therefore the rejection of the previous Office action is maintained as updated below.
Claims 11 and 20 include further meaningful limitations regarding a business re-targeting a consumer for advertising based on a correlated telephone number and user identifier.  These claims further include limitation clarifying that the re-targeting advertising is with content tailored to the consumer.  Remarks p. 15
Respectfully, the Office disagrees with Applicant’s position. The claims is silent on how the tailoring is done; therefore the content of the advertisement is non-functional language in the analysis of the claim under 35 USC 101.  Briefly, the claims it to transmitting an advertisement if the confidence level satisfies a confidence threshold.  The threshold is akin to a greater than/less than mathematical relationship which is an abstract feature, while receiving and transmitting data is a standard function a computer system.  The dependent claim neither adds a practical application or significantly more to the abstract idea of the independent claim.
For the reasons given above the rejection of the previous Office action is maintained as updated below. 
Limitations in claims 1 and 12 regarding determining a statistical correlation between a telephone number and a user identifier are not well-understood, routine or conventional activity.  Remarks p. 16.
It is noted that those elements of the claims were found to be elements of the abstract idea.  When these elements were considered with the additional elements they were found not to provide significantly more than the abstract idea.  These element of the claim are executed using a computing system which as described in the specification [22] is found to be well-understood, routine or conventional activity.  

Claims 12 and 20 include further limitations that are not well-understood, routine, or conventional, such as re-targeting the consumer with advertising that “includes content tailored to the consumer”.  Remarks p. 16.
As explained above, simply including content that is tailored to the consumer without providing specifics as to how the tailoring is done makes the content irrelevant under the 35 USC 101 analysis.   As explained above at e, the threshold element of the claim would have been part of the abstract idea, while the receiving and transmitting were found to be insignificant extra solution activity (standard functions of the computer system).  It is unclear why Applicant has taken the position that any of the elements of these claims would not have been well-understood, routine, or conventional in the field when the application was filed.
For the reasons given above the rejection of the previous Office action is maintained as updated below. 
Applicant’s arguments with respect to 35 USC 102(a)(1) are directed toward newly added limitations that are fully addressed in the updated rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-11 are to method (process) and claims 12-20 are to a non-transitory computer-readable medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity. Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method in a computing system for generating a dataset of source- agnostic correlations between user identifiers and telephone numbers, the method comprising:
receiving, at a computing system, event data characterizing online events associated with users and businesses, the event data comprising, for each online event, a user identifier that tracks a user's involvement with the event, an event tracking identifier associated with content that is displayed during the event, and a date and time of the event; 
	wherein, for each online event, the corresponding event data is received from a web beacon associated with the online event;

forming, by the computer system, a plurality of association sets between caller telephone numbers and user identifiers by: 
defining, for each telephone call described in the call data, an association set, wherein each association set corresponds to the caller telephone number from the call data, the call tracking identifier from the call data, and a time segment based on the date and time of the call; 
identifying, for each association set, online events from the event data in which the event tracking identifier of the online event matches the call tracking identifier corresponding to the association set and in which the date and time of the online event occurs within the time segment corresponding to the association set; and 
adding, to each association set, the user identifiers from the online events identified for that association set, wherein each user identifier is assigned a confidence level based on the time segment of the association set and the date and time of the event; 
determining, by the computing system, a correlation between a telephone number from the call data and a user identifier from the event data by: 
identifying the association sets corresponding to caller telephone numbers that match the telephone number; 
determining a number of occurrences of the user identifier in the identified association sets; 
generating a confidence level based on the number of occurrences of the user identifier in the identified association sets and on the confidence levels assigned to the user identifier in each of the identified association sets; and 
storing, in a correlation dataset and by the computing system, a correlation entry comprising the telephone number, the user identifier, and the generated confidence level.

The identified abstract elements identified above are found to illustrate certain activity between a person and a computer to track a human user’s calls and web activity to better engage or communicate with the user.  This is an abstract idea per the October 2019 Update at p. 3 under the Alice/Mayo analysis. 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?

The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be insignificant extra-solution activity – data gathering (pre-solution) and storing (post-solution). 
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?

The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ismail et al (US Pub 2014/0278953 A1) in view of Perez et al (US Pub 2015/0046579 A1).

Claims 1 and 12
Ismail teaches a method in a computing system for generating a dataset of source-agnostic correlations between user identifiers and telephone numbers, the method (Ismail abstract “targeting database correlates a telephone number associated with a consumer with a masked user identifier associated with the tracking of online behavior of that consumer.”) comprising:
receiving, at a computing system, event data characterizing online events associated with users and businesses, the event data comprising, for each online event, a user identifier that tracks a user's involvement with the event, an event tracking identifier associated with content that is displayed during the event, and a date and time of the event (Ismail [21] “the table 200 represents different data fields that characterize the consumer . . . the masked identifier may be mapped by the publisher to a cookie that is associated with the consumer's browser at the time of the interaction . . . the depicted example, row 202 includes the masked user identifier (e.g., "5843DC484") provided by the publisher.  A time and date field 216 may be populated by the system with a time and date stamp of when each record was received from the publisher.  In the depicted example, the identity information was received from the publisher at 8:42 am on Dec.  12, 2012” and [22] “system may maintain multiple tables 200, each of which is associated with a corresponding publisher so that the system can track the source of the underlying data”); 
receiving, at the computing system, call data describing telephone calls made to a plurality of businesses, the call data describing, for each call, a call tracking identifier associated with the business to which the call was made, a caller telephone number, and a date and time of the call (Ismail [15] “receives data associated with two types of interactions involving consumers 110.  The first type of interaction is between consumers 110 and publishers 112 over a data channel 114.  A record of the identity and/or interactions between the consumers and publishers over the data channel is used to populate the cross-channel targeting database 104.  The second type of interaction is between consumers 110 and businesses 116 over a voice channel 118.  A record of the identity and/or interactions between consumers and businesses over the voice channel may be used to populate the cross-channel database” and [33] “reference number may be assigned by the business for purposes of internal tracking of the interaction with the consumer.  The second field is a user phone number field 312 that contains a telephone number (e.g., "608-255-1212") of the consumer.  As noted above, the phone number of the consumer may be automatically captured by the business . . . time and date field 314 is populated with a time and date stamp of when the consumer interaction occurred”); 
forming, by the computing system, a plurality of association sets between caller telephone numbers and user identifiers by (Ismail abstract “database correlates a telephone number associated with a consumer with a masked user identifier associated with the tracking of online behavior of that consumer”): 
defining, for each telephone call described in the call data, an association set, wherein each association set corresponds to the caller telephone number from the call data, the call tracking identifier from the call data, and a time segment based on the date and time of the call (Ismail [9] “method and system that performs cross-channel advertisement targeting using historical online and call data . . . consumer's computing device and a call is received to that tracking telephone number”, [32] “record of the interaction between the business and the consumer may be maintained by the call center or business” and [33] “data in the table 300 may be used by the system to build a profile of consumers . . . table 300 represents an interaction of a consumer with a business 116 via the voice channel . . . represents a different data field that characterizes the interaction. For example, row 302 of the table corresponds to a call by a consumer to a business to inquire about the address of the business . . . contains a unique identifier that is assigned by the business 116 to the interaction record . . . for purposes of internal tracking of the interaction with the consumer . . .  a user phone number field 312 that contains a telephone number (e.g., "608-255-1212") of the consumer . . . phone number of the consumer may be automatically captured by the business or call center using caller ID . . . time and date field 314 is populated with a time and date stamp of when the consumer interaction occurred”); 
identifying, for each association set, online events from the event data in which the event tracking identifier of the online event matches the call tracking identifier corresponding to the association set and in which the date and time of the online event occurs within the time segment corresponding to the association set (Ismail abstract “targeting database correlates a telephone number associated with a consumer with a masked user identifier associated with the tracking of online behavior of that consumer”, [9] “cross-channel targeting database correlates masked user identifiers representing online activities of consumers with telephone numbers associated with each consumer”, [16] “To allow the consumer's online activity to be tracked, a publisher may use a unique user identifier 124 to track activities of the consumer each time an Internet domain accessed”, [17] “during the account set-up process the consumer may be required to provide a telephone number at which the consumer can be reached. When the consumer subsequently returns to the publisher website and logs-in to the consumer's account to access the website features, the publisher 112 is thereby able to associate the online activities of the consumer” and [18] “If the consumer 110 expressly provides a phone number as part of a transaction with the website, the publisher 112 is thereby able to correlate the online activities of the consumer, including any advertisements presented to the consumer, with the consumer's telephone number”); and 
adding, to each association set, the user identifiers from the online events identified for that association set, wherein each user identifier is assigned a confidence level based on the time segment of the association set and the date and time of the event (Ismail [39] “table 400 maintains a correlation between a masked user identifier provided by a publisher and a telephone number associated with the consumer. In addition, a confidence level may be stored for each stored tuple (i.e., telephone number, masked user identifier, publisher). The confidence level reflects the system's confidence that the user identifier and the corresponding telephone number are associated with the same consumer for the identified publisher”); 
determining, by the computing system, a correlation between a telephone number from the call data and a user identifier from the event data by (Ismail [9] “correlation between unique user identifier (and hence masked identifier) and telephone number may be explicitly identified, such as when a consumer provides a phone number to a website as part of a log-in process or as part of a purchase of a good or service through the website. The correlation between unique user identifier (and hence masked identifier) and telephone number may also be implicitly identified, such as when a tracking telephone number is displayed in an advertisement on a consumer's computing device and a call is received to that tracking telephone number within a threshold period after display of the advertisement. Because of the inherent uncertainty in drawing correlations between unique user identifiers (and therefore masked user identifiers) and telephone numbers, the cross-channel targeting database may include a confidence level associated with the correlated value tuples (masked user ID, publisher ID, telephone number). The confidence level represents the likelihood that a particular telephone number is correlated with a particular masked user identifier for the identified publisher”): 
identifying the association sets corresponding to caller telephone numbers that match the telephone number (Ismail abstract “targeting database correlates a telephone number associated with a consumer with a masked user identifier associated with the tracking of online behavior of that consumer”); 
determining a number of occurrences of the user identifier in the identified association sets (Ismail [44] “the system may assign a higher confidence level if a publisher provides data that links the same masked user identifier to the same phone number multiple times (e.g., as a result of several interactions with a consumer).  In contrast, the system may assign a lower confidence level if a publisher provides only a single instance that links a masked user identifier to a phone number.”); 
generating a confidence level based on the number of occurrences of the user identifier in the identified association sets and on the confidence levels assigned to the user identifier in each of the identified association sets (Ismail [40] “a confidence level field 418, reflecting a confidence of the system that the masked user identifier and the telephone number are indeed associated with the same consumer. A confidence level of 100% indicates that the system 102 has confirmed that the user identifier and telephone number are associated with the same consumer. A confidence level above 50% indicates that the system believes that the user identifier and telephone number are more likely than not associated with the same consumer, whereas a confidence level below 50% indicates that the system believes that the user identifier and telephone number are likely not associated with the same consumer. The masked user identifier 414, publisher 416, and confidence level 418 reflect data 420a received from a single publisher”); and 
storing, in a correlation dataset and by the computing system, a correlation entry comprising the telephone number, the user identifier, and the generated confidence level (Ismail [11] “the stored confidence level representing the likelihood of correspondence between a telephone number and a masked user identifier” and [39] “a representative data table 400 containing identity, impression, and/or activity data that is generated by the cross-channel advertising system 102 and stored in cross-channel targeting database 104.  The table 400 maintains a correlation between a masked user identifier provided by a publisher and a telephone number associated with the consumer.  In addition, a confidence level may be stored for each stored tuple (i.e., telephone number, masked user identifier, publisher)”).
Ismail further teaches “masked user identifier is provided by website publisher or other party and is associated with a unique identifier that is used by the publisher or other party to track the online behavior of a consumer (e.g., a cookie, a device or subscriber identifier, a user ID).”  (Ismail [9]), but Ismail does not expressly teach the limitation of wherein, for each online event, the corresponding event data is received from a web beacon associated with the online event.
Perez teaches in the analogues art of de-duplicate impression information wherein, for each online event, the corresponding event data is received from a web beacon associated with the online event (Perez [30] “beacon instructions cause monitoring data reflecting information about the access to the content to be sent from the client that downloaded the content to a monitoring entity” [44] “techniques disclosed herein use online registration data to identify demographics of users and use server impression counts, tagging (also referred to as beaconing), and/or other techniques to track quantities of impressions attributable to those users” and [54] “the advertisements 102 may form one or more ad campaigns and are encoded with identification codes (e.g., metadata) that identify the associated ad campaign (e.g., campaign ID), a creative type ID (e.g., identifying a Flash-based ad, a banner ad, a rich type ad, etc.), a source ID (e.g., identifying the ad publisher), and a placement ID (e.g., identifying the physical placement of the ad on a screen).  The advertisements 102 are also tagged or encoded to include computer executable beacon instructions (e.g., Java, JavaScript, or any other computer language or script) that are executed by web browsers that access the advertisements 102 on, for example, the Internet.  Computer executable beacon instructions may additionally or alternatively be associated with content to be monitored”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ismail the wherein, for each online event, the corresponding event data is received from a web beacon associated with the online event as taught by Perez since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to the non-transitory computer-readable medium claim 12 (Ismail [14] “Software may also be stored in one or more storage devices, such as magnetic or optical based disks, flash memory devices, or any other type of non-volatile storage medium for storing data”), recites substantially the same claimed elements as those rejected above.  These claim elements are rejected for the same reasoning given above.  

Claims 2 and 13
Ismail in view of Perez teach all the limitations of the method of claim 1, wherein the online event occurs on websites or applications (Ismail [9] and [16]).
With respect to the non-transitory computer-readable medium claim 13 (Ismail [16]), recites substantially the same claimed elements as those rejected above.  These claim elements are rejected for the same reasoning given above.

Claim 3
Ismail in view of Perez teach all the limitations of the method of claim 2, wherein the online event is triggered by a user visiting a website or application (Ismail [16]).

Claims 4 and 14
Ismail in view of Perez teach all the limitations of the method of claim 2, wherein the online event is triggered by a user activating a telephone call function on a website or application (Ismail [9] and [16]).
With respect to the non-transitory computer-readable medium claim 14 (Ismail [14]), recites substantially the same claimed elements as those rejected above.  These claim elements are rejected for the same reasoning given above.

Claims 5 and 15
Ismail in view of Perez teach all the limitations of the method of claim 1, wherein the user identifier is associated with a computing device used by a consumer to access a publisher website or application over a data channel (Ismail [9] and [16]).
With respect to the non-transitory computer-readable medium claim 15 (Ismail [14]), recites substantially the same claimed elements as those rejected above.  These claim elements are rejected for the same reasoning given above.

Claims 6 and 16
Ismail in view of Perez teach all the limitations of the method of claim 5, wherein the user identifier is a cookie or an International Mobile Station Equipment Identity (IMEI) (Ismail [16]).
With respect to the non-transitory computer-readable medium claim 16 (Ismail [14]), recites substantially the same claimed elements as those rejected above.  These claim elements are rejected for the same reasoning given above.

Claims 7 and 17
Ismail in view of Perez teach all the limitations of the method of claim 1, wherein the generated confidence level reflects a likelihood that a consumer associated with the user identifier is the same consumer as is associated with the telephone number (Ismail abstract and [11]).
With respect to the non-transitory computer-readable medium claim 17 (Ismail [14]), recites substantially the same claimed elements as those rejected above.  These claim elements are rejected for the same reasoning given above.

Claims 8 and 18
Ismail in view of Perez teach all the limitations of the method of claim 1, wherein the user identifier occurs in at least two identified association sets, and wherein the two identified association sets correspond to different call tracking identifiers (Ismail [15], [19], and [40]).
Ismail [14]), recites substantially the same claimed elements as those rejected above.  These claim elements are rejected for the same reasoning given above.

Claims 9 
Ismail in view of Perez teach all the limitations of the method of claim 1, wherein the user identifier occurs in at least two identified association sets, and wherein the two identified association sets correspond to different time segments (Ismail [15], [19], and [40]).

Claims 10 and 19
Ismail in view of Perez teach all the limitations of the method of claim 1, wherein the event data further comprises an event location, wherein the call data further comprises a caller location, and wherein the confidence level assigned to each user identifier added to an association set is further based on a comparison of the caller location associated with the call data corresponding to the association set with the event location associated with the event data corresponding to the user identifier (Ismail [18], [33-34], and [44]).
With respect to the non-transitory computer-readable medium claim 19 (Ismail [14]), recites substantially the same claimed elements as those rejected above.  These claim elements are rejected for the same reasoning given above.

Claims 11 and 20
Ismail in view of Perez teach all the limitations of the method of claim 1, further comprising: 
receiving a request from a business to re-target a consumer associated with a telephone number (Ismail abstract); 
retrieving from the correlation dataset a correlation entry associated with the telephone number, the correlation entry comprising a user identifier and confidence level that indicates a statistical likelihood that the user identifier is associated with the consumer (Ismail abstract and [11]); 
determining whether the confidence level satisfies a confidence threshold (Ismail [53]); and 
based on the determination, transmitting a request to a publisher to cause an advertisement that includes content tailored to the consumer to be presented to a user associated with the user identifier via a publisher website or application (Ismail [21], [55] and [61]).
With respect to the non-transitory computer-readable medium claim 20 (Ismail [14]), recites substantially the same claimed elements as those rejected above.  These claim elements are rejected for the same reasoning given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schoen et al (US Pat. 10,110,413 B2) teaches third party website 140 then transmits 1220 this message to the social network system 100 directly or 
Tirupattur et al (US Pat. 10,834,215 B1) teaches online system determines relevant impressions corresponding to the matching online system user identifiers, and sends them to the third party attribution system along with an associated subset of the third party user identifiers.
Spievak et al (US Pub. 2016/0173693 A1) teaches Pixel tracking is configured via one or more user interface display screens in which a user associates a campaign to a set of criteria including, for example: all transactions, all calls, paid calls, sales from web, sales from calls, etc. In addition, the user specifies the specific pixel URL to be fired when a transaction and/or call meets the defined criteria.
Yu (US Pub. 2017/0337589 A1) teaches system and method for providing cross device identity matching service is provided. A request is received by an ad exchange, which includes an ad impression opportunity and information of one identity associated with a user. The user is determined and at least one identity of the same user is selected for at least one bidder to generate at least one bidding request for online advertising.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/Examiner, Art Unit 3623